 

Exhibit 10.29

 

Caliber Imaging & Diagnostics

March 10, 2014

 

Caliber Imaging & Diagnostics (Lucid, Inc.)

10 Post Office Square

North Tower, 11th Floor - Suite 1150

Boston, MA 02109

 

Dear Mr. Hone,

 

We are pleased that Lucid, Inc., operating as Caliber Imaging & Diagnostics,
(“Caliber” or the “Company”) has decided to retain R.F. Lafferty & Co., Inc.
(“Lafferty”) to provide general investment banking services to the Company as
set forth herein. This letter agreement (“Agreement”) will confirm Lafferty’s
acceptance of such retention and set forth the terms of our engagement.

 

1.            Retention. The Company hereby retains Lafferty as its exclusive
investment banker to provide general investment banking services, and Lafferty
accepts such retention on the terms and conditions set forth in this Agreement.
In connection with this Agreement, Lafferty may provide certain or all of the
following services in connection with a potential transaction(s) (collectively
referred to as the “Advisory Services”):

 

a.Assist the Company in raising capital activity as provided herein

 

b.Provide a valuation analysis of the Company, which may include certain or all
of the following analysis:    

●Pro-forma financing analysis;

●Comparable company analysis;

●Precedent transaction analysis;

●Discounted cash flow analysis;

●Analyses of exchange ratios for any proposed stock splits of the Company.

 

c.Analyze and advise the Company on potential corporate finance activities,
which may include the following:

 

●Analysis of raising capital privately versus publicly;

●Potential uses of existing cash.

 

d.Advise the Company with respect to its ongoing strategic planning process and
business plans, including an analysis of markets, positioning, financial models,
organizational structure, potential strategic alliances and capital
requirements. Work closely with the Company’s management to develop a set of
long and short-term goals with special focus on enhancing corporate and
shareholder value.

 

e.Provide such other financial advisory and investment banking services upon
which the parties may mutually agree.

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

It is expressly understood and agreed that Lafferty shall be required to perform
only such tasks as may be necessary or desirable in connection with the
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover, it is
further understood that Lafferty need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Lafferty’s tasks may not be limited to those enumerated in this
paragraph.

 

2.             Information. In connection with Lafferty’s activities hereunder,
the Company will cooperate with Lafferty and furnish Lafferty upon request with
all information regarding the business, operations, properties, historical and
projected financials (in GAAP format), management and prospects of the Company
(all such information so furnished being the “Information”) which Lafferty deems
appropriate and will provide Lafferty with access to the Company’s officers,
directors, employees, independent accountants and legal counsel. The Company
represents and warrants to Lafferty that all Information made available to
Lafferty hereunder will be complete and correct in all material respects and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances under which such statements are or will be made.
The Company further represents and warrants that any projections and other
forward-looking information provided by it to Lafferty will have been prepared
in good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable. The Company recognizes
and confirms that Lafferty: (i) will use and rely primarily on the Information
and on information available from generally recognized public sources in
performing the services contemplated by this Agreement without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information; and
(iii) will not make an appraisal of any assets of the Company. Any advice
rendered by Lafferty pursuant to this Agreement may not be disclosed publicly
without Lafferty’s prior written consent. Lafferty hereby acknowledges that
certain of the Information received by Lafferty may be confidential and/or
proprietary, including Information with respect to the Company’s technologies,
products, business plans, marketing, and other Information which must be
maintained by Lafferty as confidential. Lafferty agrees that it will not
disclose such confidential and/or proprietary Information to any other companies
in the industry in which the Company is involved without the prior consent of
the Company.

 

3.Compensation. As consideration for Lafferty’s services rendered pursuant to
this Agreement, Lafferty shall receive, and the Company agrees to pay Lafferty,
the following compensation:

 

a.In the event that Lafferty places a minimum of $3 million in escrow by June 1,
2014, the Company shall be obligated to deliver One Hundred thousand Shares
(100,000 shares) of the Company’s common stock in one 100,000 share certificate
at the time such money place in escrow is released to the Company. Such
certificate will be a 100,000 share certificate and shall bear the standard
unregistered restriction with the following additional language:       In any
circumstance, these shares may not be sold, transferred, hypothecated or pledged
in any event prior to December 31, 2014

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

b.The Company and Lafferty acknowledge and agree that, in the course of
performing services hereunder, Lafferty may advise and work with the Company in
identifying third parties who may be interested in providing financing to the
Company (a “Financing”). Lafferty’s compensation in connection with a Financing
is enumerated in Exhibit B.

 

The Company agrees that if within twelve (12) months from the effective date of
the termination of this Agreement either the Company or any party to whom the
Company was introduced by Lafferty or who was contacted by Lafferty in
connection with its services for the Company hereunder proposes a Financing
involving the Company, and Lafferty is not engaged as the Company’s exclusive
financial advisor, agent and/or investment banker in connection with such
Financing pursuant to Section 6 hereof, then, if any such Financing is
consummated, the Company shall pay to Lafferty fees in accordance with the Fee
Schedule detailed in Exhibit B. Such fees shall be payable to Lafferty in cash
at the closing or closings of the Financing to which it relates.

 

Notwithstanding anything in this Agreement, any monies invested by directors,
employees, stockholders and friends of the Company will be done so without any
fees to Lafferty.

 

4.             Expenses. In addition to payment to Lafferty of the compensation
set forth in Section 3 hereof, the Company shall promptly upon request from time
to time reimburse Lafferty for all reasonable expenses (including, without
limitation, fees and disbursements of counsel and all travel and other
out-of-pocket expenses) incurred by Lafferty in connection with its engagement
hereunder.

 

5.             Indemnification. The Company agrees to indemnify Lafferty in
accordance with the indemnification and other provisions attached to this
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

6.             Future Rights. As additional consideration for its services
hereunder and as an inducement to cause Lafferty to enter into this Agreement,
if at any time during the term of this Agreement or within twelve (12) months
from the effective date of the successful Financing by Lafferty of an agreed
upon amount, the Company proposes to effect a Financing (other than during the
term of this Agreement the services to be provided by Lafferty hereunder), the
Company shall offer to retain Lafferty as an advisor, agent and/or investment
banker in connection with such Financing, upon such terms as the parties may
mutually agree, such terms to be set forth in a separate engagement letter or
other agreement between the parties. Such offer shall be made in writing in
order to be effective. If Lafferty should decline such retention, the Company
shall have no further obligations to Lafferty, except as specifically provided
for herein.

 

7.             Other Activities. The Company acknowledges that Lafferty has
been, and may in the future be, engaged to provide services as an underwriter,
placement agent, finder, advisor and investment banker to other companies in the
industry in which the Company is involved. Subject to the confidentiality
provisions of Lafferty contained in Section 2 hereof, the Company acknowledges
and agrees that nothing contained in this Agreement shall limit or restrict the
right of Lafferty or of any member, manager, officer, employee, agent or
representative of Lafferty, to be a member, manager, partner, officer, director,
employee, agent or representative of, investor in, or to engage in, any other
business, whether or not of a similar nature to the Company’s business, nor to
limit or restrict the right of Lafferty to render services of any kind to any
other corporation, firm, individual or association. Lafferty may, but shall not
be required to, present opportunities to the Company.

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

8.             Termination; Survival of Provisions. Either Lafferty or the
Company may terminate this Agreement at any time after September 3, 2014. In the
event of such termination, the Company shall pay and deliver to Lafferty: (i)
all compensation earned through the date of such termination (“Termination
Date”) pursuant to any provision of Section 3 hereof, and (ii) all compensation
which may be earned by Lafferty after the Termination Date pursuant to Section 3
hereof, and shall reimburse Lafferty for all expenses incurred by Lafferty in
connection with its services hereunder pursuant to Section 4 hereof. All such
fees and reimbursements due to Lafferty pursuant to the immediately preceding
sentence shall be paid to Lafferty on or before the Termination Date (in the
event such fees and reimbursements are earned or owed as of the Termination
Date) or upon the closing of a Financing or any applicable portion thereof (in
the event such fees are due pursuant to the terms of Section 3 hereof).
Notwithstanding anything expressed or implied herein to the contrary: (i) any
other agreement entered into between Lafferty and the Company may only be
terminated in accordance with the terms thereof, notwithstanding an actual or
purported termination of this Agreement, and (ii) the terms and provisions of
Sections 3, 4, 5 (including, but not limited to, the Indemnification Provisions
attached to this Agreement and incorporated herein by reference), 6, 8, 9, 10
and 15 shall survive the termination of this Agreement.

 

9.             Notices. All notices will be in writing and will be effective
when delivered in person or sent via facsimile and confirmed by letter, to the
party to whom it is addressed at the following addresses or such other address
as such party may advise the other in writing:

 

To the Company:

Caliber Imaging & Diagnostics

Attn: Michael Hone

50 Methodist Hill Drive, Suite 1000

Rochester, NY 14623

 

To Lafferty:

R.F. Lafferty & Co., Inc.

40 Wall Street, 19th Floor

New York, NY 10004

Telephone: (212) 293-9090

Facsimile: (212) 344-0138

 

10.          Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be enforced, governed by and construed in accordance with the laws of New
York without regard to principles of conflict of laws. Any controversy between
the parties to this Agreement, or out of shall be resolved by arbitration before
the Financial Industry Regulatory Authority (“FINRA”) in New York City. The
following arbitration agreement should be read in conjunction with these
disclosures:

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

(a)ARBITRATION IS FINAL AND BINDING ON THE PARTIES; (b)THE PARTIES ARE WAIVING
THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT TO JURY TRIAL;

(c)PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT FROM
COURT PROCEEDING;

(d)THE ARBITRATORS’ AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDING OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
THE ARBITRATORS IS STRICTLY LIMITED; AND

 

ARBITRATION AGREEMENT ANY AND ALL CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN THE
UNDERSIGNED AND YOU OR YOUR AGENTS, REPRESENTATIVES, EMPLOYEES, DIRECTORS,
OFFICERS OR CONTROL PERSONS, ARISING OUT OF, IN CONNECTION WITH, FROM OR WITH
RESPECT TO (a) ANY PROVISIONS OF OR THE VALIDITY OF THIS AGREEMENT OR ANY
RELATED AGREEMENTS, (b) THE RELATIONSHIP OF THE PARTIES HERETO, OR (c) ANY
CONTROVERSY ARISING OUT OF YOUR BUSINESS SHALL BE CONDUCTED PURSUANT TO THE CODE
OF ARBITRATION PROCEDURE OF THE AAA. ARBITRATION MUST BE COMMENCED BY SERVICE OF
A WRITTEN DEMAND FOR ARBITRATION OR A WRITTEN NOTICE OF INTENTION TO ARBITRATE.
IF YOU ARE A PARTY TO SUCH ARBITRATION, TO THE EXTENT PERMITTED BY THE RULES OF
THE APPLICABLE ARBITRATION TRIBUNAL, THE ARBITRATION SHALL BE CONDUCTED IN NEW
YORK, NEW YORK. THE DECISION AND AWARD OF THE ARBITRATORS(S) SHALL BE CONCLUSIVE
AND BINDING UPON ALL PARTIES, AND ANY JUDGMENT UPON ANY AWARD RENDERED MAY BE
ENTERED IN A COURT HAVING JURISDICTION THEREOF, AND NEITHER PARTY SHALL OPPOSE
SUCH ENTRY.

 

11.             Amendments. This Agreement may not be modified or amended except
in a writing duly executed by the parties hereto.

 

12.             Headings. The section headings in this Agreement have been
inserted as a matter of reference and are not part of this Agreement.

 

13.             Successors and Assigns. The benefits of this Agreement shall
inure to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither Lafferty nor the Company
shall assign any of its obligations hereunder without the prior written consent
of the other party.

 

14.             No Third Party Beneficiaries. This Agreement does not create,
and shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions. Without limiting the foregoing, the Company
acknowledges and agrees that Lafferty is not being engaged as, and shall not be
deemed to be, an agent or fiduciary of the Company’s stockholders or creditors
or any other person by virtue of this Agreement or the retention of Lafferty
hereunder, all of which are hereby expressly waived.

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

15.             Waiver. Any waiver or any breach of any of the terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or of any other term or condition, nor shall any
failure to insist upon strict performance or to enforce any provision hereof on
any one occasion operate as a waiver of such provision or of any other provision
hereof or a waiver of the right to insist upon strict performance or to enforce
such provision or any other provision on any subsequent occasion. Any waiver
must be in writing.

 

16.             Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile signatures shall be deemed to be original
signatures for all purposes.

 

17.             Hold Harmless. Lafferty and the Company agree that neither
Lafferty nor any of its affiliates or any of their respective officers,
directors, controlling persons (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act of 1934), employees or agents shall have any
liability to the Company, its security holders or creditors, or any person
asserting claims on behalf of or in the right of the Company (whether direct,
indirect, in contract, tort, for an act of negligence or otherwise) for any
losses, fees, damages, liabilities, costs, expenses or equitable relief arising
out of or relating to this Agreement or the Advisory Services rendered
hereunder, except for losses, fees, damages, liabilities, costs or expenses that
arise out of or are based on any action of or failure of Lafferty and that are
finally and judicially determined to have resulted primarily and directly from
the negligence or willful misconduct of Lafferty. This Section 17 is separate
and distinct from the indemnification afforded to Lafferty pursuant to the
Indemnification Provisions enumerated in Exhibit A.

 

18.             Entire Agreement. This Agreement and the schedules hereto sets
forth the entire understandings of the parties relating to the subject matter
hereof and supersedes and cancels any prior or contemporaneous communications,
understandings or agreements between the parties hereto.

 

19.             Review by Counsel. This Agreement has been reviewed by the
signatories hereto and their counsel. There shall be no construction of any
provision against Lafferty because this Agreement was drafted by Lafferty, and
the parties waive any statute or rule of law to such effect.

 

20.             Severability. In the event that any term or provision of this
Agreement shall be held to be illegal or unenforceable, the entire Agreement
shall not fail on account thereof. It is further agreed that if any one or more
of such paragraphs or provisions shall be judged to be void as going beyond what
is reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

 

(Signature Page to Follow)

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter. Your
signature below shall indicate the Company’s agreement to the terms hereof.

 

Very truly yours,        R.F. LAFFERTY & CO., INC.        By:/s/ Robert Hackel  

 

Agreed to and accepted this 10 day of March, 2014

 

Caliber Imaging & Diagnostics

  

By: /s/ Richard J. Pulsifer

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless Lafferty and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Lafferty’s acting for the Company,
including, without limitation, any act or omission by Lafferty in connection
with its acceptance of or the performance or non-performance of its obligations
under the Agreement between the Company and Lafferty to which these
indemnification provisions are attached and form a part (the “Agreement”), any
breach by the Company of any representation, warranty, covenant or agreement
contained in the Agreement (or in any instrument, document or agreement relating
thereto, including any Agency Agreement), or the enforcement by Lafferty of its
rights under the Agreement or these indemnification provisions, except to the
extent that any such Losses are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the negligence or willful misconduct of the
Indemnified Party seeking indemnification hereunder. The Company also agrees
that no Indemnified Party shall have any liability (whether direct or indirect,
in contract or tort or otherwise) to the Company for or in connection with the
engagement of Lafferty by the Company or for any other reason, except to the
extent that any such liability is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s gross negligence or willful
misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Lafferty, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. The Company shall be liable for any settlement of any
claim against any Indemnified Party made with the Company’s written consent. The
Company shall not, without the prior written consent of Lafferty, settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent (i)
includes, as an unconditional term thereof, the giving by the claimant to all of
the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (ii) does not contain any factual or legal admission
by or with respect to an Indemnified Party or an adverse statement with respect
to the character, professionalism, expertise or reputation of any Indemnified
Party or any action or inaction of any Indemnified Party.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Lafferty
in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the compensation previously received by Lafferty pursuant to the
Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 

 

Caliber Imaging & Diagnostics

March 10, 2014

 

Exhibit B

 

Compensation

 

In consideration of rendering such services, the Company agrees to pay R.F.
Lafferty & Co., Inc. on the following basis:

 

For investment banking services--

 

i.A $ 2,000.00 monthly retainer for a period of six months to be paid monthly
upon execution of this agreement. Such retainer is creditable against the cash
fee at the time of a funding.

 

ii.A cash fee of 8% of the capital raised or invested.

 

iii.A cash fee for unallocated expenses of 1.5% of the amount of capital raised
or invested.

 

iv.Delivery of warrant to Lafferty (the “Agent Warrant”) to purchase shares of
the Company’s common stock (the “Common Stock”) equal to the following
percentage of the number of shares of Common Stock underlying the securities
issued in the Financing: 10% of the number of shares of Common Stock underlying
the securities issued in the Financing. Such 10% will only be on the actual
common stock issued and under no circumstances shall be applied to any
derivative securities (i.e. warrants). Such Agent Warrant will be issued at each
Closing and shall provide, among other things, that the Agent Warrant shall (i)
be exercisable at an exercise price equal to 120% of the price of the securities
(or the exercise price of the securities) issued to the investors in the
Financing except that if the price of the securities issued to investors reaches
$0.80 then such Agent Warrant price will then become 110% of the price of the
security issued to the investors, (ii) expire five (5) years from the date of
issuance, (iii) contain standard anti-dilution protection and such other
anti-dilution protection provided to the investors in the Financing, (iv)
include customary registration rights consistent with the registration rights
provided to the investors, (v) contain provisions for cashless exercise and (vi)
include such other terms as are normal and customary for warrants of this type.

 

Members FINRA & SIPC

40 Wall Street * New York, NY 10005 * tel (212) 293-9090 * fax (212) 344-0138 *

www.RFlafferty.com

 